El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Establecida apelación contra resolución de la corte infe*754rior fijando la cuantía de las costas fué- apelada esa resolu-ción y habiendo obtenido la parte apelante una prórroga para presentar una exposición del caso para su apelación fué presentada dentro del término que se le concedió, solici-tando entonces la apelada que fuese eliminada tal exposi-ción del caso, pero fué negada esta petición estableciéndose contra esa resolución el presente recurso de apelación.
La cuestión sobre fijación de las costas fué sometida a la corte inferior por estipulación de las partes por el memo-rándum de ellas, por la impugnación que fué hecha y por la contestación a la impugnación; y la exposición del caso cuya eliminación fué negada se limita a hacer constar la existencia de un pleito en el que la demandante fué conde-nada al pago de costas: que fué presentado un memorán-dum de costas ascendente a $340.55, que fué impugnado, que fué reducido por la corte en $70 y que esa resolución fué apelada, presentándose dicha exposición del caso para tal apelación.
De lo antes expuesto se ve que la llamada exposición del caso se limita a ser una relación de las diversas actuaciones habidas con motivo de la fijación de las costas y que no con-tiene prueba alguna con respecto a ellas, por lo que no es una exposición del caso o documento en el que se consignan en forma narrativa las pruebas presentadas en la corte inferior para la resolución de la cuestión, a fin de que nosotros podamos conocerlas y apreciarlas en nuestra decisión. Por consiguiente la corte inferior erró al no eliminar tal expo-sición del caso, por lo que debe ser revocada su resolución apelada.
Los Jueces Asociados Sres. Wolf y Franco Soto no to-maron parte en la resolución de este caso.